DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed March 15th, 2022, has been entered. Claims 1 & 15 have been amended. Claims 1-20 remain pending. 
Response to Arguments
Applicant’s arguments, see pages 5-10, filed March 15th, 2022, with respect to the rejection(s) of claims 1-20 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Borgmeier and Horner.
Regarding claims 1 & 15, applicant argues that as amended, claims 1-15 overcome the prior art rejection, as Borgmeier does not disclose wherein the longitudinally extending crease is partially covered by the housing, the examiner agrees and the rejection of independent claims 1 & 15, and dependent claims, has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Borgmeier/Horner and Borgmeier/Horner/Heim. 
Regarding dependent claims 12 & 20, applicant argues that the 103 rejection (Borgmeier/Heim) of claims 12 and the 103 rejection (Borgmeier/Heim/Nesbitt) does not disclose wherein the angle between the first and second longitudinal sections is an obtuse angle that narrows in a proximal direction, and the disclosure of Heim is not sufficient to teach the claim limitation of an obtuse angle that narrows in a proximal direction; the examiner agrees and the rejection of claims 12 & 20 have been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of a new interpretation of Borgmeier.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, & 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Borgmeier et al. (US 20160199118 A1) in view of Horner et al. (US 20120215217 A1), hereinafter Borgmeier in view of Horner.
Regarding claim 1, Borgmeier teaches an electrosurgical instrument ([0070]; Figure 1—elements 100, 120, & 130) comprising: a shaft ([0075] & [0077]; Figure 2—elements 150 & 155) configured to be coupled to a source of electrical energy ([0033], [0070], & [0075]; Figure 1—element 110); an elongated electrosurgical blade ([0074], [0075], [0081], & [0115]; Figure 2—element 200; Figure 8G—element 200kk) coupled to the shaft ([0083]; Figure 2—element 150, 155, & 220) and defining a longitudinally- extending crease ([0074], [0076], [0085], [0115], & [0116]; Figures 2 & 8G—element 200(kk); Figure 8G portrays an exemplary cross-sectional configuration of blade (200(kk)); with said crease being the recessed point in the center of the “V” shape; the cross-sectional configurations can be uniform from the first end (210) of the blade body (200) to the second end (220) of the blade body (200)) the electrosurgical blade fabricated from a conductive material configured to be manually bent ([0081] & [0116]); and a housing ([0078]; Figure 2—element 400) at least partially covering the shaft ([0078] & [0083]; Figure 2—elements 150), wherein the longitudinally-extending crease defined by the electrosurgical blade extends along the proximal end portion of the electrosurgical blade ([0085], [0115], & [0116]).
Borgmeier does not disclose wherein the longitudinally-extending crease is at least partially covered by the housing.
Horner teaches an electrosurgical instrument ([0066]; Figure 1—element 104) comprising a shaft ([0069]; Figure 2—element 112) configured to be coupled to a source of electrical energy ([[0066] & [0069]; Figure 1—element 102), an electrode blade ([0069]; Figures 2-4, & 6—elements 108 & 114), with a first and second major surface that taper together ([0069]; Figures 2-4, & 6—elements 116A & 116B) to form two working surfaces ([0069]; Figures 2-4—elements 118 A & 118B), the electrode blade connected to the shaft ([0069]; Figure 2—element 112), and a housing ([0071] & [0072]; Figure 2-4—element 120 & 122), the housing at least partially covering the shaft ([0071]; Figure 2—elements 112 & 120) and proximal end portion of the electrode blade ([0072] & [0077]; Figures 2-4—elements 114, 118A, 118B, 122, 128), wherein the longitudinally-extending crease ([0069]; Figures 2-4, & 6—element 116A, 116B, 118A, & 118B; where first and second major surfaces taper forming two working surfaces) is at least partially covered by the housing ([0072], [0073], [0074], & [0077]; Figures 2-4—element 122, 118A, 118B, & 114; the insulative sheath has a leading end (128) that extends across major surfaces (116A & 116B) of blade (114), and covers the proximal portion of the working surfaces (118A & 118B) leaving the distal portions of working surfaces (118A & 118B) exposed).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the electrosurgical blade, as disclosed by Borgmeier to include the teachings of Horner, as described above, as both references and the claimed invention are directed toward electrosurgical blades. As disclosed by Horner, the insulative housing covers portions of the working surfaces of the blade thereby only allowing the exposed portions to perform electrosurgery and the insulative housing provides depth control to the blade which prevents a surgeon from creating a deeper incision than intended ([0074]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electrosurgical blade, as disclosed by Borgmeier, to include the teachings of Horner, as such a modification would provide depth control to the blade therefore preventing a surgeon from creating a deeper incision than intended.
Regarding claim 5, Borgmeier in view of Horner disclose all of the limitations of claim 1, as described above. 
Borgmeier does not disclose wherein the housing is overmolded about a proximal end portion of the electrosurgical blade and a distal end portion of the shaft.
Horner further teaches wherein the housing ([0075]; Figure 2—element 122) is overmolded about a proximal end portion of the electrosurgical blade and a distal end portion of the shaft ([0075]; the insulative sheath may be tightly fitted to the electrode (108) via mechanical, thermal, molding, dipping, etc.).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the electrosurgical blade, as disclosed by Borgmeier to include the teachings of Horner, as described above, as both references and the claimed invention are directed toward electrode surgical blades. As disclosed by Horner, the insulative housing covers portions of the working surfaces of the blade thereby only allowing the exposed portions to perform electrosurgery and the insulative housing provides depth control to the blade which prevents a surgeon from creating a deeper incision than intended ([0074]), the insulative housing can be molded to the electrode so that the housing is securely positioned on ([0075]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electrosurgical blade, as disclosed by Borgmeier, to include the teachings of Horner, as such a modification would provide depth control to the blade therefore preventing a surgeon from creating a deeper incision than intended, and allow for the insulative housing to be securely attached to the electrode.
Regarding claim 7, Borgmeier in view of Horner disclose all of the limitations of claim 1, as described above. 
Borgmeier further discloses wherein the housing ([0078]; Figure 2—element 400) has a slit ([0078]; Figure 2—distal end of element 400) defined in a distally-facing surface of a distal end portion thereof (Figure 2 portrays housing (400) as a sleeve that surrounds a proximal portion of blade (220) and distal portion of shaft (150), with the blade (220) extending out of the slit), the electrosurgical blade (Figure 1—element 400) extending out of the slit.
Regarding claim 9, Borgmeier in view of Horner disclose all of the limitations of claim 1, as described above. 
 Borgmeier further discloses wherein the electrosurgical blade ([0048], [0074], [0082],[0112], [0115], [0116]; Figure 2 & 8G—element 200(kk)) includes: a first longitudinal section; and a second longitudinal section angled relative to the first longitudinal section about the longitudinally-extending crease ([0048], [0112], & [0115]; Figure 8G—element 200kk; see figure below; wherein the first longitudinal section is angled relative to the second longitudinal section about the crease in figure below; the examiner notes that many cross-sectional embodiments are presented, the cross-sectional shapes presented can be concave, convex, regular or irregular; the triangular shaped configurations presented can comprise an equilateral, isosceles, scalene, right, acute, or an obtuse triangle).

    PNG
    media_image1.png
    295
    652
    media_image1.png
    Greyscale


Regarding claims 10 & 11, Borgmeier in view of Horner disclose all of the limitations of claim 9, as described above. 
Borgmeier further discloses wherein the angle between the first and second longitudinal sections is from about 120 degrees to about 175 degrees (claim 10), and wherein the angle between the first and second longitudinal sections is 160 degrees (claim 11) ([0048], [0050], [0112], &[0115]; Figure 8G—element 200kk; as noted in the above rejection of claim 9, the triangular shaped configurations presented can comprise an equilateral, isosceles, scalene, right, acute, or an obtuse triangle; it is the examiners position that the “v-shaped” cross-sectional embodiment is considered as a triangle, and therefor can be an obtuse triangle (i.e. 120 degrees to 170 degrees), it is further the examiners position that obtuse angle could be 160 degrees, as 160 degrees is an obtuse angle).
Regarding claim 12, Borgmeier in view of Horner disclose all of the limitations of claim 9, as described above. 
Borgmeier further discloses wherein the angle between the first and second longitudinal sections is an obtuse angle ([0048], [0112], & [0115]; as noted in the above rejection of claim 9, the triangular shaped configurations presented can comprise an equilateral, isosceles, scalene, right, acute, or an obtuse triangle; it is the examiners position that the “v-shaped” cross-sectional embodiment is considered as a triangle, and therefor can be an obtuse triangle) that narrows in a proximal direction along the electrosurgical blade ([0116]; the cross-sectional configuration can be uniform from the first end of the body to the second end of the body or the body can have a variable cross-sectional configuration and the cross-sectional configuration can change along the length of the body, for example one end of the electrode body can be tapered to create a variable cross-sectional configuration; it is the examiners position that a variable cross-sectional configuration could be incorporated wherein the longitudinal sections taper inwardly (creating a more narrow angle) at the proximal end of the electrode body, to create a variable cross-sectional configuration between the first and second end of the electrode body).
Regarding claim 13, Borgmeier in view of Horner disclose all of the limitations of claim 1, as described above. 
Borgmeier further discloses wherein the longitudinally- extending crease is non-linear, linear, or curved ([0107] & [0116]; Figure 2 & 8G—elements 200(kk)) .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Borgmeier in view of Horner and Heim et al. (US 2007/0005055 A1), hereinafter Heim.
Regarding claim 2, Borgmeier in view of Horner disclose all of the limitations of claim 1, as described above.
Borgmeier does not disclose wherein the conductive material is tungsten. 
Heim teaches an electrosurgical blade, wherein the conductive material is tungsten ([0055]).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the electrosurgical instrument as disclosed by Borgmeier, to include the teachings of Heim, as both references and the claimed invention are directed toward electrosurgical blade. As disclosed by Heim, the electrode may be made out of metal such as tungsten, which has thermal conductivity of at least 0.35 W/cm°K ([0055]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electrosurgical instrument, as disclosed by Borgmeier, to include the teachings of Heim, as such a modification would produce an electrode which has thermal conductivity of at least 0.35 W/cm°K.
Claims 3, 4, & 6 are rejected under 35 U.S.C. 103 as being unpatentable over Borgmeier in view of Horner and DeCou (US 20180147004 A1), hereinafter DeCou. 
Regarding claims 3 & 4, Borgmeier in view of Horner disclose all of the limitations of clam 1, as described above. 
Borgmeier does not disclose wherein the electrosurgical blade has a thickness of from about 0.002 inches to about 0.007 inches (claim 3), and wherein the thickness of the electrosurgical blade is about 0.005 inches (claim 4).
DeCou teaches an electrosurgical instrument with and electrode blade ([0064]; Figure 2), wherein the electrosurgical blade has a thickness of from about 0.002 inches to about 0.007 inches ([0012] & [0071]), and wherein the thickness of the electrosurgical blade is about 0.005 inches ([0071]).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the electrosurgical instrument, as disclosed by Borgmeier, to include the teachings of DeCou, as both references and the claimed invention are directed toward electrosurgical blades. As disclosed by DeCou, the thickness of the cutting electrode produces a higher current density, and achieves a better cutting performance compared to a thicker cutting electrode ([0033]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electrosurgical device, as disclosed by Borgmeier, to include the teachings of DeCou, as such a modification would achieve a better cutting performance compared to a thicker cutting electrode.
Regarding claim 6, Borgmeier in view of Horner disclose all of the limitations of claim 1, as described above. 
Borgmeier does not disclose wherein the housing has a non-circular outer surface configuration to prevent rotation of the housing within a handle. 
DeCou teaches an electrode blade and housing ([0064]; Figure 2) wherein the housing ([0069]; Figures 3 & 4A—element 45) has a non-circular outer surface configuration ([0069]; Figure 3 & 4A—element 45 has a hexagonal outer surface) to prevent rotation of the housing within a handle ([0069]).
 A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the electrosurgical device, as disclosed by Borgmeier, to include the teachings of DeCou, as both references and the claimed invention are directed toward electrosurgical devices with electrode blades. As disclosed by DeCou, the housing has a hexagonal cross-section shape, which allows for keying of the tip relative to the handle ([0069]), and provides support to the distal tip ([0068] & [0069]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electrosurgical device as disclosed by Borgmeier, to include the teachings of DeCou, as such a modification would provide support for the distal tip and allow for keying of the tip relative to the handle.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Borgmeier in view of Horner and Neurohr (US 20160074061 A1), herein after Neurohr.
Regarding claim 8, Borgmeier in view of Horner disclose all of the limitations of claim 1, as described above.
Borgmeier further discloses wherein the electrosurgical blade has a proximal portion attached to the end portion of the shaft ([0083]).
Borgmeier does not disclose wherein the electrosurgical blade has a proximal end portion welded to a distal end portion of the shaft. 
Neurohr teaches wherein the blade ([0089]; Figure 3—element 152) has a proximal end portion welded to a distal end portion of the shaft ([0089]; Figure 3—element 148). 
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the electrosurgical instrument, as disclosed by Borgmeier, to include the teachings of Neurohr, as both references and the claimed invention are directed toward electrosurgical instruments with blades coupled to a shaft. As disclosed by Neurohr, the shaft ([0089]; Figure 3—element 148) may be coupled to the blade ([0089]; Figure 3—element 152) by a threaded connection, by a welded joint, or some other coupling feature ([0089]). As, disclosed by Borgmeier, the proximal end of the blade can be connected to, attached to, or extend from the shaft ([0083]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electrosurgical device, as disclosed by Borgmeier, to include the teachings of Neurohr, as such a modification would result in the predictable result of attaching two parts (i.e. shaft and blade).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Borgmeier in view of Horner and Mansfield. (US 2,258, 992), hereinafter Mansfield.
Regarding claim 14, Borgmeier in view of Horner disclose all of the limitations of claim 1, as described above. 
Borgmeier does not disclose wherein the conductive material has a grain structure oriented length wise. 
Mansfield teaches a tubular electrode ([Col. 1, line 17-21]; Figures 1-4) wherein the conductive material has a grain structure oriented length wise ([Col. 2, lines 52-Col. 3, line 10]; Figure 2 & 3). 
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the electrosurgical device, as disclosed by Borgmeier, to include the teachings of Mansfield, as both references and the claimed invention are directed toward electrodes made of conductive materials. As disclosed by Mansfield, the tungsten tube electrodes can be prepared in such a manner to assume a laminated grain structure, with longitudinal grain boundaries ([Col. 1, lines 13-25]), and these laminated grain structures, that run longitudinally, allow the tungsten tube to be bent into a desired form ([Col.2, line 52-Col. 3, line 10]; Figure 4). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electrosurgical device, as disclosed by Borgmeier, to include the teachings of Mansfield, wherein the conductive material of the electrode has a grain structure oriented lengthwise, as such a modification would allow the electrode to be bent into a desired form.
Claims 15 & 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Borgmeier in view of Horner and Heim.
Regarding claim 15, Horner discloses an electrosurgical instrument ([0070]; Figure 1—elements 100, 120, & 130), comprising: an elongated shaft ([0075] & [0077]; Figure 2—elements 150 & 155) fabricated from a conductive material ([0012] & [0081]) and configured to be electrically coupled to a source of electrosurgical energy ([0033], [0070], & [0075]; Figure 1—element 110); an electrosurgical blade ([0074], [0075], [0081], & [0115]; Figure 2—elements 200; Figure 8G—element 200kk) having a proximal end portion fixed to a distal end portion of the shaft ([0083]; Figure 2—element 150, 155, & 220), the electrosurgical blade fabricated from tungsten and defining a longitudinally-extending crease ([0074], [0076], [0085], [0115], & [0116]; Figures 2 & 8G—element 200(kk); Figure 8G portrays an exemplary cross-sectional configuration of blade (200(kk), with said crease being the recessed point in the center of the “V” shape) that extends along a length of the electrosurgical blade ([0074], [0076], [0085], [0115], & [0116]; Figures 2 & 8G—element 200kk; the cross-sectional configurations can be uniform from the first end (210) of the blade body (200) to the second end (220) of the blade body (200)); and a housing ([0078]; Figure 2—element 400) around the distal end portion of the elongated shaft ([0078] & [0083]; Figure 2—elements 150 & 220), wherein the longitudinally-extending crease defined by the electrosurgical blade extends along the proximal end portion of the electrosurgical blade ([0085], [0115], & [0116]).
Borgmeier does not disclose wherein the electrosurgical blade is fabricated from tungsten nor wherein the housing is overmolded around the distal end portion of the elongated shaft and the proximal end portion of the electrosurgical blade such that the housing is overmolded around at least a portion of the longitudinally-extending crease.
Horner teaches an electrosurgical instrument ([0066]; Figure 1—element 104) comprising a shaft ([0069]; Figure 2—element 112) configured to be coupled to a source of electrical energy ([[0066] & [0069]; Figure 1—element 102), an electrode blade ([0069]; Figures 2-4, & 6—elements 108 & 114), with a first and second major surface that taper together ([0069]; Figures 2-4, & 6—elements 116A & 116B) to form two working surfaces ([0069]; Figures 2-4—elements 118 A & 118B), the electrode blade connected to the shaft ([0069]; Figure 2—element 112), and a housing ([0071] & [0072]; Figure 2-4—element 120 & 122), wherein the housing ([0075]; Figure 2—element 122) is overmolded ([0075]; the insulative sheath may be tightly fitted to the electrode (108) via mechanical, thermal, molding, dipping, etc.) around the distal end portion of the elongated shaft ([0071]; Figure 2—elements 112, 120, & 122) and the proximal end portion of the electrosurgical blade ([0072] & [0077]; Figures 2-4—elements 114, 118A, 118B, 122, 128) such that the housing is overmolded around at least a portion of the longitudinally-extending crease ([0072], [0073], [0074], [0075], & [0077]; Figures 2-4—element 122, 118A, 118B, & 114; the insulative sheath has a leading end (128) that extends across major surfaces (116A & 116B) of blade (114), and covers the proximal portion of the working surfaces (118A & 118B) leaving the distal portions of working surfaces (118A & 118B) exposed).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the electrosurgical blade, as disclosed by Borgmeier to include the teachings of Horner, as described above, as both references and the claimed invention are directed toward electrode surgical blades. As disclosed by Horner, the insulative housing covers portions of the working surfaces of the blade thereby only allowing the exposed portions to perform electrosurgery and the insulative housing provides depth control to the blade which prevents a surgeon from creating a deeper incision than intended ([0074]), the insulative housing can be molded to the electrode so that the housing is securely positioned on ([0075]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electrosurgical blade, as disclosed by Borgmeier, to include the teachings of Horner, as such a modification would provide depth control to the blade therefore preventing a surgeon from creating a deeper incision than intended, and allow for the insulative housing to be securely attached to the electrode.
Heim teaches a conductive electrosurgical blade, wherein the conductive material is tungsten ([0055]).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the electrosurgical instrument as disclosed by Borgmeier, to include the teachings of Heim, as both references and the claimed invention are directed toward electrosurgical blade. As disclosed by Heim, the electrode may be made out of metal such as tungsten, which has thermal conductivity of at least 0.35 W/cm°K ([0055]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electrosurgical instrument, as disclosed by Borgmeier, to include the teachings of Heim, as such a modification would produce an electrode which has thermal conductivity of at least 0.35 W/cm°K.
Regarding claim 18, Borgmeier in view of Horner and Heim disclose all of the limitations of claim 15, as described above. 
Borgmeier further discloses wherein the housing ([0078]; Figure 2—element 400) has a slit ([0078]; Figure 2—distal end of element 400) defined in a distally-facing surface of a distal end portion thereof (Figure 2 portrays housing (400) as a sleeve that surrounds a proximal portion of blade (220) and distal portion of shaft (150), with the blade (220) extending out of the slit), the electrosurgical blade (Figure 1—element 400) extending out of the slit.
Regarding claim 19, Borgmeier in view of Horner and Heim disclose all of the limitations of claim 15, as described above. 
Borgmeier further discloses wherein the electrosurgical blade ([0048], [0074], [0082],[0112], [0115], [0116]; Figure 2 & 8G—element 200(kk)) includes: a first longitudinal section; and a second longitudinal section angled relative to the first longitudinal section about the longitudinally-extending crease ([0048], [0112], & [0115]; Figure 8G—element 200kk; see figure below; wherein the first longitudinal section is angled relative to the second longitudinal section about the crease in figure below; the examiner notes that many cross-sectional embodiments are presented the cross sectional shapes presented can be concave, convex, regular or irregular; the triangular shaped configurations presented can comprise an equilateral, isosceles, scalene, right, acute, or an obtuse triangle).
Regarding claim 20, Borgmeier in view of Horner and Heim disclose all of the limitations of claim 19, as described above. 
Borgmeier further discloses wherein the angle between the first and second longitudinal sections is an obtuse angle ([0048], [0112], & [0115]; as noted in the above rejection of claim 9, the triangular shaped configurations presented can comprise an equilateral, isosceles, scalene, right, acute, or an obtuse triangle; it is the examiners position that the “v-shaped” cross-sectional embodiment is considered as a triangle, and therefor can be an obtuse triangle) that narrows in a proximal direction along the electrosurgical blade ([0116]; the cross-sectional configuration can be uniform from the first end of the body to the second end of the body or the body can have a variable cross-sectional configuration and the cross-sectional configuration can change along the length of the body, for example one end of the electrode body can be tapered to create a variable cross-sectional configuration; it is the examiners position that a variable cross-sectional configuration could be incorporated wherein the longitudinal sections taper inwardly (creating a more narrow angle) at the proximal end of the electrode body, to create a variable cross-sectional configuration between the first and second end of the electrode body).
Claims 16 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Borgmeier in view of Horner, Heim, and DeCou. 
Regarding claim 16, Borgmeier in view of Horner and Heim disclose all of the limitations of claim 15, as described above.
Borgmeier does not disclose wherein the thickness of the electrosurgical blade is about 0.005 inches. 
DeCou teaches wherein the thickness of the electrosurgical blade is about 0.005 inches ([0071]).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the electrosurgical instrument, as disclosed by Borgmeier, to include the teachings of DeCou, as both references and the claimed invention are directed toward electrosurgical devices with electrode blades. As disclosed by DeCou, the thickness of the electrode cutting edge creates a higher current density and achieves a better cutting performance compared to a thicker cutting electrode ([0033]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electrosurgical device, as disclosed by Borgmeier, to include the teachings of DeCou, as such a modification would achieve a better cutting performance compared to a thicker cutting electrode. 
Regarding claim 17, Borgmeier in view of Horner and Heim disclose all of the limitations of claim 15, as described above. 
Borgmeier does not disclose wherein the housing has a hexagonal outer surface configuration to prevent rotation of the housing within a handle.  
	DeCou teaches, wherein the housing ([0069]; Figures 3 & 4A—element 45) has a hexagonal outer surface ([0069]) configuration to prevent rotation of the housing within a handle ([0069]; Figure 3—element 42).  
	A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the electrosurgical device, as disclosed by Borgmeier, to include the teachings of DeCou, as both references and the claimed invention are directed toward electrosurgical devices with electrode blades. As disclosed by DeCou, the housing has a hexagonal cross-section shape, which allows for keying of the tip relative to the handle ([0069]), and provides support to the distal tip ([0068] & [0069]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electrosurgical device as disclosed by Borgmeier, to include the teachings of DeCou, as such a modification would provide support for the distal tip and allow for keying of the tip relative to the handle. 
Conclusion
Accordingly, claims 1-20 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA D TEMPLETON whose telephone number is (571)272-7683. The examiner can normally be reached M-F 7:30am to 5:00pm EST; alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.D.T./Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794